                            UNITED STATES OF AMERICA
                       EASTERN DISTRICT OF NORTH CAROLINA
                                EASTERN DIVISION
                              Case No: 4:20-CR-3-lD

UNITED STATES OF AMERICA

              vs.                                               ORDER

JACQUES YVES SEBASTIAN DUROSEAU

        IT IS HEREBY ORDERED that the following government exh ibit(s) admitted into evidence
on December 8, 2020 be turned over to Special Agent Frederick Houston Ludwig to be retained
in his/her custody until this case is completed, including any matters on appeal :

       Govt. Exhibit No:            Description :

       231                          Beretta model M9 65490, Serial Number M9-3724
       233                          Sig Sauer model SP2022, Serial Number 248203450
       235                          Sig Sauer model P229, Serial Number 558006006
       237                          Sig Sauer model P320, Serial Number 58A015844
       239                          Spikes Tactical model ST15, Serial Number SBR-43561
       241                          Spring Fie ld Armory model Saint, Serial Number ST143091
       243                          Precision Ruger model Precision Rifle 300WIN MAG, Serial
                                    Number 1804-07332
       245                          Armscor Model Rock Island M1911-A1 CS caliber 45, Serial
                                    Number RIA2051373
       247                          Caliber .223 Ammunition
       249                          Caliber .300 Ammunition
       251                          Caliber .357 Ammunition
       253                          Caliber .45 Ammunition
       255                          Caliber .40 Ammunition
       257                          Caliber 9mm Ammunition
       259                          SAPI Plate Serial Number 935164
       261                          SAPI Plate Serial Number 990513
       263                          Sig Sauer Sierra 3BDX Riflescope, Model #99B0003432EFF
       265                          Leupold & Stevens Mark AR MOD 1, 1.5-4x20 Riflescope
       267                          Magazines
       269                          USMC MARPAT Utility Uniform Blouse Bearing Name Tape
                                    Displaying "Duroseau" and " U.S. Marines" and Two Silver
                                    Colonel Collar Brass




          Case 4:20-cr-00003-D Document 66 Filed 12/08/20 Page 1 of 2
This 8th day of December, 2020.



                                                J;;S C. DEVER Ill
                                                UNITED STATES DISTRICT JUDGE




          Case 4:20-cr-00003-D Document 66 Filed 12/08/20 Page 2 of 2
